ORDER
PER CURIAM.
The Respondent is a member of the Bar of this State. On November 8, 1989, Respondent pleaded nolo contendere to unlawful delivery of cocaine in violation of R.I. G.L. § 21-28-4.01(A)(2)(a), and possession of cocaine in violation of R.I.G.L. § 21-28-4.01(C)(l)(a). Respondent was sentenced to ten (10) years imprisonment with nine (9) years suspended and one (1) year to serve at the Adult Correctional Institution.
Respondent was ordered to appear on March 22, 1990 to show cause why his admission to the Bar should not be revoked or suspended pursuant to Rule 45. Respondent did not appear as ordered due to his hospitalization.
Respondent is hereby suspended from the practice of law by reason of his conviction of two (2) felonies, until further order of this Court.
Respondent’s request for a continuance of his show cause hearing is granted. He is ordered to appear before this Court on Thursday, May 24, 1990 at 9:30 a.m.